Citation Nr: 1757452	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acromegaly with osteoarthritis of the body.

2. Entitlement to service connection for a left hip disability as secondary to acromegaly.

3. Entitlement to service connection for a right hip disability as secondary to acromegaly.

4. Entitlement to service connection for a left shoulder disability as secondary to acromegaly.

5. Entitlement to service connection for a right shoulder disability as secondary to acromegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to July 1967.  He was awarded a Purple Heart Medal and Combat Infantryman's Badge among his awards and decorations

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his son testified before the Board at an October 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was most recently before the Board in July 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The competent, probative evidence of record clearly and unmistakably demonstrates that the Veteran's acromegaly preexisted his period of active service.
2. The competent, probative evidence of record clearly and unmistakably demonstrates that the Veteran's preexisting acromegaly did not undergo an increase in severity during his period of active service and therefore was not aggravated by such service.

3. The Veteran has claimed service connection for a left hip disability solely as secondary to acromegaly, and the evidence of record does not indicate entitlement on any other basis.

4. The Veteran has claimed service connection for a right hip disability solely as secondary to acromegaly, and the evidence of record does not indicate entitlement on any other basis.

5. The Veteran has claimed service connection for a left shoulder disability solely as secondary to acromegaly, and the evidence of record does not indicate entitlement on any other basis.

6. The Veteran has claimed service connection for a right shoulder disability solely as secondary to acromegaly, and the evidence of record does not indicate entitlement on any other basis.


CONCLUSIONS OF LAW

1. Acromegaly was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(b) (2017).

2. A left hip disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3. A right hip disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4. A left shoulder disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5. A right shoulder disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded, most recently in July 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for acromegaly.  Specifically, he asserts this condition was first manifest by a growth spurt prior to service, and was aggravated by his period of active service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C. § 1111 (2012).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1) (2017).

The Veteran was provided a physical examination in August 1965 prior to entry to active service.  There is no notation of a defect or diagnosis related to acromegaly noted at service entrance.  Therefore, the presumption of soundness attaches.  38 U.S.C. § 1111. 

The Federal Circuit held in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that:

[w]hen no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096.

In other words, once the presumption of soundness attaches, even where there is clear and unmistakable evidence demonstrating a preexisting disability existed, VA must also show by clear and unmistakable evidence that any such disability was not aggravated by service.  For the sake of clarity, the Board will address the two prongs of Wagner separately below.

Preexisting Disability

As noted above, the Board must first analyze whether there is clear and unmistakable evidence demonstrating the Veteran's acromegaly existed prior to service entrance.  The Board resolves this question in the affirmative.  Indeed, the Board notes the Veteran has conceded that this disability first manifest by a growth spurt (approximately five inches) prior to service entry.  See, e.g., Board hearing transcript at 10.

Specifically, the Veteran has described that he grew approximately five inches between his high school graduation and his induction into active duty service, and that he was significantly taller than his parents and siblings.  He also submitted letters from his private medical providers, numerous statements on his behalf, and pictures taken during this time period.  Based on this evidence, as well as a complete review of the claims file and relevant medical literature, an August 2017 VA examiner opined that the evidence clearly and unmistakably demonstrates that the Veteran's acromegaly preexisted active service.  In this regard, the VA examiner noted the Veteran's growth spurt and pictures showing facial features that clearly demonstrate an onset prior to active duty service.

Given this record, the Board finds the clear and unmistakable evidence shows that the Veteran's acromegaly preexisted his active service.  Therefore, the first prong of Wagner has been satisfied.

Aggravation

Having determined by clear and unmistakable evidence that the Veteran suffered preexisting acromegaly, the Board must next determine whether the preexisting disability was aggravated by active service, utilizing the same clear and unmistakable evidence standard.  The burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C. § 7104(c).

A preexisting disability will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (West 2012); 38 C.F.R. § 3.306(a) (2017).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Following a review of the medical evidence of record, the Board finds that the Veteran's preexisting acromegaly clearly and unmistakably was not aggravated by his period of active service.  

The Veteran testified at the October 2015 Board hearing that he experienced joint pain during service.  The Board observes the Veteran is in receipt of the Combat Infantryman's Badge, and his accounts are consistent with the circumstances of his service.  Therefore, even though there is no medical record of in-service joint pain complaints, the Board accepts the Veteran's testimony that he experienced such pain during service.  See generally 38 U.S.C.. § 1154(b) (West 2012) (pertaining to presumptions afforded to combat veterans).  However, even accepting the Veteran experienced joint pain in service, the Board notes that aggravation of a preexisting disability will not be conceded unless the underlying condition itself, as contrasted with mere symptoms (such as pain), has worsened.  See Jensen, 4 Vet. App. at 306-07.  

In this regard, the August 2017 VA examiner also opined that there is clear and unmistakable evidence that there was no increase or aggravation of the preexisting acromegaly beyond the natural progression of the disorder.  In this regard, the VA examiner noted the Veteran's reports denying a progression in his height or weight during service, and noted such stability is supported by service treatment records.  The VA examiner also noted that active duty dental records weigh against the occurrence of dental/jaw changes associated with progressive acromegaly during service.  The VA examiner also referenced relevant medical literature, a comparison of photographs of the Veteran taken before and after service, and medical records finding the Veteran's acromegaly was caused by a slow growing pituitary tumor, pathophysiology that is not changed by military service.

In making this determination, the Board has considered the evidence and medical opinion supplied by the Veteran's son who, as a physical therapist, is competent to render medical opinions pertaining to the Veteran's physiology.  In this regard, the Veteran's son testified that the trauma of war and the Veteran's experiences during that time aggravated the Veteran's preexisting acromegaly beyond its normal progression.  See, e.g., Board hearing transcript at 12.  The Veteran contends that acromegaly causes cartilage between joints to form differently, and this cartilage was damaged due to the rigors of service. Id at 18-19.  The Board notes, however, that neither the Veteran nor his son provided a medical basis or rationale for this opinion.  A mere conclusion without an underlying rationale is of no probative value.  See Miller v. West, 11 Vet. App. 345 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

By contrast, a January 2017 VA examiner specifically considered this aspect of the Veteran's claim, and determined that a review of current medical literature does not support the Veteran's assertions, and that his contentions regarding cartilage changes due to acromegaly "forming it differently" are somewhat vague.  The VA examiner continued to cite relevant medical literature in discussing the causes and progression of acromegaly.  Based on this rationale, the Board assigns significant probative weight to the VA examiner's opinion and discussion of the evidence.

Based on the competent, probative evidence of record discussed above, the Board finds that despite the Veteran's reports of in-service joint pain, the record clearly and unmistakably demonstrates his preexisting acromegaly did not increase in severity during active service beyond the natural progress of such disease, and therefore was not aggravated by such service.

Conclusion

As no acromegaly was noted on the Veteran's service entrance examination, he is presumed sound at service entry.  However, as discussed above, the Board has determined that there is clear and unmistakable evidence both that the Veteran suffered preexisting acromegaly and that this disability was not aggravated by his active service.  This conclusion was reached based on both the medical evidence of record and the probative medical opinions provided by the January and August 2017 VA examiners. 

As a final note, the Board again observes the Veteran has claimed service connection for disabilities of the bilateral hips and shoulders solely as secondary to acromegaly, and the medical evidence of record clearly supports such a relationship.  However, as service connection for acromegaly has been denied herein, and the evidence of record does not support entitlement on any other basis, a discussion of any associated bilateral hip and/or shoulder disability as secondary to acromegaly is rendered moot and need not be addressed.  See generally 38 C.F.R. § 3.310 (2017).  No other theories of entitlement have been asserted or advanced.

Accordingly, the Board concludes that service connection is not warranted for acromegaly, bilateral hip or bilateral shoulder disabilities, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (2012).


ORDER

Service connection for acromegaly is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


